per curiam:
El 7 de diciembre de 2006, el Procurador General de Puerto Rico presentó una querella contra el Ledo. José A. Ortiz Lozada para imputarle varias faltas graves a la ética profesional.
El 15 de diciembre de 2006 emitimos una resolución para concederle al licenciado Ortiz Lozada un término de diez días para contestar la querella.
En vista de que Ortiz Lozada no contestó de modo al-guno la Resolución mencionada, ni contestó la querella que tenía pendiente, el 13 de abril de 2007 emitimos otra Re-solución para concederle a Ortiz Lozada un término de veinte días para mostrar causa por la cual no debíamos imponerle sanciones por su incumplimiento con nuestra re-solución anterior. Además, apercibimos a Ortiz Lozada de que su incumplimiento con esta segunda resolución conlle-varía su suspensión automática del ejercicio de la abogacía. Esta resolución fue notificada personalmente por un alguacil del Tribunal el 4 de junio de 2007.
*305Ortiz Lozada también ha hecho caso omiso de nuestra Resolución de 13 de abril de 2007. No ha comparecido ante nos de modo alguno.
I
Reiteradamente hemos resuelto que los abogados tienen la responsabilidad de cumplir diligentemente con las órde-nes y los requerimientos de este Tribunal. Hemos insistido una y otra vez que el incumplimiento con este deber con-llevará la suspensión del ejercicio profesional. In re Grau Díaz, 167 D.RR. 397 (2006); In re Ríos Pérez, 167 D.P.R. 386 (2006); In re García Enchautegui, 164 D.P.R. 740 (2005); In re Lind Casado I, 164 D.P.R. 513 (2005); In re Quiñones Cardona, 164 D.P.R. 217 (2005); In re Negrón Negrón, 163 D.P.R. 586 (2005); In re Surillo Ascar, 163 D.P.R. 445 (2004).
En el caso de autos, Ortiz Lozada ha fallado crasamente con el deber aludido. Sus continuos incumplimientos con los requerimientos de este Tribunal reflejan que no le inte-resa continuar ejerciendo la abogacía. Por ende, se le sus-pende indefinidamente del ejercicio de la abogacía y la notaría. Se le impone a José Aníbal Ortiz Lozada el deber de notificar a todos sus clientes de su inhabilidad para se-guir representándolos, devolverles cualesquiera honorarios recibidos por trabajos no realizados e informar oportuna-mente de su suspensión a los distintos foros judiciales y administrativos del país. Además, deberá acreditar a este Tribunal el cumplimiento con lo anterior dentro del tér-mino de treinta días a partir de la notificación de esta opi-nión “per curiam” y sentencia. Finalmente, el Alguacil de este Tribunal deberá incautar la obra y el sello notarial del abogado suspendido y entregarlos a la Directora de la Ofi-cina de Inspección de Notarías para la correspondiente in-vestigación e informe.

Se dictará sentencia de conformidad.

*306El Juez Asociado Señor Rebollo López y la Juez Aso-ciada Señora Rodríguez Rodríguez no intervinieron.